         Case 17-60019-rlj7 Doc 141 Filed 02/12/19               Entered 02/12/19 16:59:20      Page 1 of 6




The following constitutes the ruling of the court and has the force and effect therein described.



Signed February 12, 2019
                                            United States Bankruptcy Judge
______________________________________________________________________




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE NORTHERN DISTRICT OF TEXAS
                                            SAN ANGELO DIVISION

             IN RE:                                         §         
                                                            §
         CRYSTAL LYNETTE BLEVINS and                        §             CASE NO. 17-60019-rlj7
         CODY RAY BLEVINS,                                  §
                                                            §         
                      Debtors.                              §         
                                                                      

                                     MEMORANDUM OPINION AND ORDER

                 The debtors, Crystal and Cody Blevins, filed this case as a joint filing under chapter 13 of

     the Bankruptcy Code on February 2, 2017. They converted the case to a chapter 7 case on April

     24, 2017. The conduct of the Blevinses during the case and the handling of the case by their

     attorney-of-record raised several issues that, in turn, caused the United States Trustee to file, on

     August 1, 2017, its motion seeking a review of the debtors’ transactions with their attorney.

     Doc. No. 77. This review was sought under § 329 of the Bankruptcy Code.

                 The UST’s concerns arose, in part, from the following:

                          the conversion to chapter 7 within three months after filing the case under chapter
                           13


                                                            1 
    Case 17-60019-rlj7 Doc 141 Filed 02/12/19          Entered 02/12/19 16:59:20       Page 2 of 6



               the errors and omissions by the debtors (under counsel’s guidance) on their
                bankruptcy schedules—including their failure to disclose several firearms and a
                boat

               the continuances of two scheduled § 341 creditors meetings

               the failure of Cody Blevins to appear at the creditors meeting scheduled on April
                25, 2017

               the failure of counsel to appear at the creditors meeting that was actually held in
                June 2017

               the use of “appearance counsel,” i.e., a local attorney, at the creditors meeting

               the failure to properly disclose appearance counsel’s involvement or payment

               the confusion caused by record-counsel’s failure to provide proper disclosure of
                his affiliations—counsel of record, Chris Migliaccio, was a Texas “Partner” of
                Allen Chern Law LLC and also a member of Warren & Migliaccio, LLP, a law
                firm located in Richardson, Texas

               the debtors’ frequent amendments to their schedules

               the debtors’ proposal, through counsel, to redeem their 2015 Mitsubishi
                automobile through a financing arrangement with a lender named “Prizm
                Financial Company, LLC” under an arrangement that provided for a redemption
                loan that accrued interest at 23.99% and set aside $600.00 for attorney’s fees to be
                paid to counsel Warren & Migliaccio, LLP (the name of the party that, initially,
                was purportedly making the loan was “722 Redemption Funding, Inc.”)

         On July 28, 2017, the debtors filed their notice seeking to withdraw their motion to

redeem, the last item mentioned above. The notice was filed by Christopher Migliaccio of

Warren & Migliaccio, LLP, “[a]ttorney for [d]ebtor.” Doc. No. 74. But the UST filed its

objection to the notice of withdrawal as it sought discovery on the proposed redemption. Doc.

No. 76. The proposed redemption and the UST’s objection were thus set for hearing with the

UST’s motion under § 329.

                                                  I.

         On October 24, 2017, Chris Migliaccio, ostensibly of Allen Chern Law LLC, filed an

amended disclosure of compensation under Rule 2016(b). Doc. No. 92. The amended disclosure

                                                  2 
    Case 17-60019-rlj7 Doc 141 Filed 02/12/19          Entered 02/12/19 16:59:20        Page 3 of 6



stated that the firm was receiving no compensation for its services. At some point prior to filing

this amended disclosure, and as a way to address the issues raised by the UST of counsel’s

ineffective services in the case, Migliaccio and the firm refunded all payments made, an amount

over $3,000, and agreed that no further payment was required. Given this, Migliaccio, Allen

Chern Law LLC, and Warren & Migliaccio, LLP took the position that all issues raised by the

UST under its motion for review were resolved. They also took the position that, given the

debtors’ decision to withdraw the requested redemption, any concerns regarding the proposed

redemption were likewise resolved. The UST disagreed. The Court, by order of December 27,

2017, denied the attorneys’ request that the matters be dismissed. Doc. No. 105. A hearing on

the UST’s motion under § 329 and on its objection to the withdrawal of the proposed redemption

was held on October 10, 2018, and November 16, 2018.

                                                 II.

         Having considered the UST’s concerns and the evidence presented at the hearing, the

Court is satisfied that the disgorgement of all fees to the debtors sufficiently resolves the

mistakes made by counsel in this case. Crystal Blevins testified that she, too, was satisfied with

counsel’s representation in light of their refunding of the fees. The UST did not request any

other specific relief or sanction. No additional relief was sought under § 526(c) of the

Bankruptcy Code. The Court expressed its concerns given the confusion and, frankly, the lack of

transparency caused by counsel’s misstatements in identifying who actually was debtors’

counsel. These issues stemmed in part from Law Solutions Chicago LLC’s business model.

Law Solutions Chicago LLC is based out of Chicago, Illinois and attempts to provide centralized

consumer bankruptcy representation on a nationwide scale. Allen Chern Law LLC (now Chern

Law LLC) is a d/b/a of Law Solutions Chicago LLC; so, too, is “UpRight Law.” Migliaccio is



                                                  3 
    Case 17-60019-rlj7 Doc 141 Filed 02/12/19                         Entered 02/12/19 16:59:20     Page 4 of 6



ostensibly a partner of Law Solutions Chicago LLC, though, when asked by the Court whom he

was a partner with, he could not actually identify the partnership. Migliaccio signed a

partnership agreement which identified him as a “Partner” and “Law Solutions Chicago LLC,

also d/b/a UpRight Law LLC, an Illinois limited liability company registered in the State of

Texas to do business as Allen Chern Law LLC,” as the “Firm.” UST Ex. 51. Migliaccio was

one of the “Partners” that affiliated with Law Solutions to handle consumer bankruptcy cases in

Texas. The partnership agreement further states that the Partner, Migliaccio, “agrees and

acknowledges that Partner’s status as a Partner does not render Partner an owner or equity holder

in Firm.” Id. ¶ 24. He also had no voting rights in the Firm. Id.

                                                               III.

              During the hearing, the Court raised its concerns of the potential of improper fee sharing

in light of the business model maintained by Law Solutions.

              The Code explicitly prohibits fee sharing among individuals (or entities) entitled to

compensation under § 503(b)(2) or 503(b)(4). 11 U.S.C. § 504(a).1 Section 504(b), however,

contains an exception to this prohibition and allows fee sharing between attorneys that are

members, partners, or regular associates in the same firm. Thus, if an attorney seeks to share

compensation received as a result of the attorney’s representation in an individual’s bankruptcy

with another attorney who is not a member, partner, or regular associate in the same law firm,

then that other attorney “must separately obtain court approval of their retention and fees.”

Collier on Bankruptcy ¶ 504.02[3] (Richard Levin & Henry J. Sommer eds. 16th ed.).

              The terms “Firm” and “Regular associate” are defined by Rule 9001. “‘Firm’ includes a

partnership or professional corporation of attorneys or accountants.” Rule 9001(6). “‘Regular


                                                            
1
    All “§” references herein are to Title 11 of the United States Code, unless otherwise stated.

                                                                4 
    Case 17-60019-rlj7 Doc 141 Filed 02/12/19           Entered 02/12/19 16:59:20       Page 5 of 6



associate’ means any attorney regularly employed by, associated with, or counsel to an

individual or firm.” Rule 9001(10).

         At least one court has considered whether Law Solutions Chicago LLC (LSC) is a “firm,”

and whether or not its local partners are, at least, “regular associate[s].” Robbins v. Delafield (In

re Williams), No. 15-71767, 2018 WL 832894, at *21–24 (Bankr. W.D. Va. Feb. 12, 2018). In

Robbins, the UST alleged that Law Solutions Chicago and two of its Virginia-based partners

engaged in improper fee sharing because Law Solutions Chicago was not a law firm and its local

attorneys were not “bona fide partner[s] of [Law Solutions Chicago] for purposes of Rule

2016(b).” Id. at *21. The Virginia-based partners had no access to partnership documents, could

not participate in the management of the firm, and did not receive any compensation for initiated

cases that were not actually filed. Id. Law Solutions Chicago argued that its local partners

received Schedule K-1s that reflected a share of the firm’s revenues, participated in partnership

meetings, and were invited to an annual partnership meeting. Id. The court, though “deeply

disturbed by the lack of effective oversight of its sales people and methods used by

LSC/Upright,” decided that Law Solutions Chicago was a law firm. Id. at *22. Regarding the

Virginia-based attorneys, the court wrote,

         Looking to substance over form with regard to the partnership agreements and the
         record in this case, including the method and manner of [the Virginia-based
         attorneys’] interactions with [Law Solutions Chicago] in Chicago, the Court is
         satisfied that both [attorneys] are “regularly associated with” or “counsel to” the
         “firm,” of which the local Virginia LLC in which [the attorneys] are limited
         partners is a component part. Thus, the Rule 2016(b) disclosures are not deficient
         on the basis that LSC/Upright is not a law firm and that [the attorneys’]
         relationships with it are impermissible.

Id. at *24.

         As the Court raised the issue of fee sharing, and did so without prior notice to counsel, it

makes no further findings or conclusions here on the issue. The disgorgement of the fees thereby


                                                   5 
    Case 17-60019-rlj7 Doc 141 Filed 02/12/19        Entered 02/12/19 16:59:20       Page 6 of 6



sufficiently addresses the issues properly before the Court. The Court will not direct any further

relief or sanction.

         SO ORDERED.

                         ### End of Memorandum Opinion and Order ###




                                                6 
